DETAILED ACTION
	This is a non-final office action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/416,091.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims - Objections
	Claims 1, 11, and 20 are objected to for the grammatical error identifying an known address.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A claim is indefinite when it contains words or phrases whose meaning is unclear.  See MPEP 2173.05(e) (citing In re Packard, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014)).
removing irrelevant individuals and services of the plurality of individuals and the plurality of services based on the known address.  The claims do not recite what object the removing is performed on; e.g. is the removing performed on a record or a database.  The claims make no recitation nor is it possible to infer any definite interpretation.  Therefore independent claims 1, 11, and 20 are rendered indefinite, and claims 20 stand rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more. 
	As a threshold inquiry (Step 1) when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the judicial exception is integrated into a practical application (i.e., Step 2A.2), according to the 2019 Revised Patent Subject Matter Guidance.  See 
	In the present application, claims 1-10 are directed to a method, claims 11-19 are directed to a system and claim 20 is directed to a non-transitory computer readable medium.  Thus, claims 1-20 all fall within at least one of the statutory categories of 35 U.S.C. 101, Step 1 is complete, and the eligibility analysis proceeds to Step 2A.  For the purpose of compact prosecution, claims 1-10 will be considered under the abstract idea eligibility analysis of Step 2 because claims 1-10 are commensurate in scope and recite elements identical to those in claims 11-20.

	Beginning with Step 2A.1, the limitations of independent claims 1, 11, and 20 are presented, numbered by line for reference (e.g. the line numbered “1.1” refers to the first limitation of claim 1; emphasis is indicated by bold-type).
	Claim(s) 1, 11, and 20 recite the limitations (judicial exception emphasized):
1. 		A method for automatically searching crypto currency transaction paths for a transaction chain with an identifiable address, the method comprising:
11.		 A system automatically searching crypto currency transaction paths for a transaction chain with an identifiable address, the system comprising: at least one processor; and a memory storing processor-executable instructions, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions:
20.		A non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for automatically searching crypto currency transaction paths for a transaction chain with an identifiable address, the method comprising:
1.1, 11.1, 20.1		receiving a request to search a crypto currency record, the crypto currency record comprising one or more of an address and a transaction;
1.2, 11.2, 20.2		automatically searching forward transactions and backwards transactions from the crypto currency record;
1.3, 11.3, 20.3		determining transaction flows between a plurality of individuals and a plurality of services with identifiable addresses and unidentifiable addresses using the forward transactions and the backwards transactions from the crypto currency record;
1.4, 11.4, 20.4		identifying an known address of the identifiable addresses and the unidentifiable addresses using identifiable information;
1.5, 11.5, 20.5		removing irrelevant individuals and services of the plurality of individuals and the plurality of services based on the known address;
1.6, 11.6, 20.6		and displaying the known address in an identifiable transaction chain using the identifiable addresses and the unidentifiable addresses.
20.7		storing the identifiable transaction chain in a cloud-based normative data storage database.
20.8		accessing the cloud-based normative data storage database having normative data for the identifiable transaction chain, risk ratios, and recommendations;
20.9		comparing the identifying the known address of the identifiable addresses and the unidentifiable addresses to normative data for the identifiable transaction chain, risk ratios, and recommendations;
ased on the comparing, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage database.

	Claims 1, 11, and 20, under the broadest reasonable interpretation, cover steps or functions that can be reasonably interpreted to constitute a commercial or legal interaction in business relations, part of a defined subject-matter grouping for the judicial exception category of abstract ideas.  See 2019 PEG at 52 (“(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.”) (emphasis added).
	Accordingly, claim(s) 1, 11, and 20 recite at least one abstract idea and the analysis proceeds to Step 2A.2, to determine whether the additional elements set forth in the claim limitations, taken alone and in combination, integrate the abstract idea into a practical application.

	Regarding claim(s) 1, 11, and 20 at Step 2A.2, the abstract idea is not integrated into a practical application.
	Claim(s) 1, 11, and 20 recite the additional elements (emphasized):
1. 		A method for automatically searching crypto currency transaction paths for a transaction chain with an identifiable address, the method comprising: [. . .].
	Claims 11 and 20 recite the additional limitations (emphasized):
A system automatically searching crypto currency transaction paths for a transaction chain with an identifiable address, the system comprising: at least one processor; and a memory storing processor-executable instructions, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions:
20.		A non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for automatically searching crypto currency transaction paths for a transaction chain with an identifiable address, the method comprising:
1.1, 11.1, 20.1		receiving a request to search a crypto currency record, the crypto currency record comprising one or more of an address and a transaction;
1.2, 11.2, 20.2		automatically searching forward transactions and backwards transactions from the crypto currency record;
1.3, 11.3, 20.3		determining transaction flows between a plurality of individuals and a plurality of services with identifiable addresses and unidentifiable addresses using the forward transactions and the backwards transactions from the crypto currency record;
1.4, 11.4, 20.4		identifying an known address of the identifiable addresses and the unidentifiable addresses using identifiable information;
1.5, 11.5, 20.5		removing irrelevant individuals and services of the plurality of individuals and the plurality of services based on the known address;
1.6, 11.6, 20.6		and displaying the known address in an identifiable transaction chain using the identifiable addresses and the unidentifiable addresses.
a cloud-based normative data storage database.
20.8		accessing the cloud-based normative data storage database having normative data for the identifiable transaction chain, risk ratios, and recommendations;
20.9		comparing the identifying the known address of the identifiable addresses and the unidentifiable addresses to normative data for the identifiable transaction chain, risk ratios, and recommendations;
20.10		and based on the comparing, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage database.

	Claim 1 recites no additional limitations.  There are no additional elements to integrate the abstract idea into a practical application.  There are no recited steps, other than those falling under the judicial exception of fundamental economic practices, which involve the additional elements of the generic computer.    Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.

	Regarding claim 11 viewed individually and in combination, these additional elements to the identified judicial exceptions of Step 2A.1, amount to no more than mere instructions to be executed on a generic computer.  The additional elements are limited to those of the system in the preamble, a processor, and a memory storing processor-executable instructions.  There are no recited steps, other than hose falling under the judicial exception of fundamental economic practices, which involve the additional elements of the generic computer.  Therefore, 
	At Step 2B, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated.  As discussed under Step 2A.2, the additional elements generally link the abstract idea to a technological environment through "instructions" performed by a generic computer.  Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer.  This is not sufficient to provide an inventive concept.

	Regarding claim 20 viewed individually and in combination, these additional elements to the identified judicial exceptions of Step 2A.1, amount to no more than mere instructions to be executed on a generic computer.  The additional elements are those of the recited non-transitory computer readable medium with processor, and a cloud-based normative data storage database.  Each of the recited steps involving the cloud-based database can be performed on a generic database.  Thus, the recitation to these additional elements do not integrate the recited judicial exception into more than mere instructions for facilitating the storage and access of data resulting from the search of transactions; and the recitation to a database into more than mere instructions for storing abstract identifying information.  There are no recited steps aside from those falling under the judicial exception of fundamental economic practices that involve the additional elements of the generic computer.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.

	Therefore claim(s) 1-20 are found to be directed to a judicial exception under 35 U.S.C. 101, without significantly more.  Claims 2-10 and 12-19 are also rendered unpatentable under 35 U.S.C. 101 as dependent on claim(s) 1 and 11, respectively.
	Analysis now proceeds to the dependent claims to identify any further recitations of judicial exceptions and additional elements contained therein.

	Claim(s) 2 and 12 recite the limitation (judicial exception emphasized):
2.1		wherein the crypto currency record further comprises one or more of:a time stamp, a value amount being transacted, a list of one or more senders of funds for the value amount being transacted, and a list of one or more receivers of funds for the value amount being transacted.
	The recitation to the cryptocurrency record as comprising a time stamp, the value/amount transacted; listing the receivers of funds; are all attributes of a financial ledger or record and fall under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited.  Therefore the limitation of claims 2 and 

	Claim(s) 3 and 13 recite the limitation (judicial exception emphasized):
3.1		wherein the identifiable information comprises one or more of: identification data about at least one of an owner and an operator of a payment address, a cluster identifier associated with one or more addresses, identification data of a payment service associated with an address, identification data of one or more of a gambling site and service, identification data of an anonymization service, identification data of a crypto currency retailer, identification data of one or more of an address and transaction that is being researched by another investigator, identification data of a potential criminal actor, and identification data of an online account associated with one or more of an address and a transaction.  
	The recitation to the identifiable information as comprising specific categories of identifiable information are all characteristics of the specific types of identifiable information and fall under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited.  Therefore the limitation of claims 3 and 13 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 4 and 14 recite the limitation (judicial exception emphasized):
4.1		wherein the identifiable information comprises:  an Internet location indicating where at least one of the address and the transaction is associated.  


	Claim(s) 5 and 15 recite the limitations (judicial exception emphasized):
5.1		The method as recited in claim 4, wherein the Internet location indicating where at least one of the address and the transaction is associated comprises one or more of: data identifying general website data, data identifying a social media website, and data identifying a dark web market where at least one of the address and the transaction is associated.  
	The recitation to an internet location as an embodiment of identifiable information, and further specifying that embodiment with identifying data, falls under “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited.  Therefore the limitation of claims 5 and 15 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 6 and 16 recite the limitations (judicial exception emphasized):
6.1		a transaction restriction, the transaction restriction reducing computing power for the automatically searching the forward transactions and the backwards transactions.
computing power, without more, is an abstract idea related to the transaction searching, as discussed at independent claims 1 and 11.  The phrase computing power is in no way recited in relation to an additional element.  Therefore the limitation of claims 6 and 16 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 7 and 17 recite the limitations (judicial exception emphasized):
7.1		the transaction restriction is at least one of a number of transactions, a time period, and a transaction value range.  
	The recitation to the transaction restriction such that rule of the restriction is specified by abstract transaction characteristics, falls under “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited, viewed individually and in combination with the elements of claims 1, 11 and 6 and 16, from which these claims depend.  Therefore the limitation of claims 7 and 17 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 8 and 18 recite the limitations (judicial exception emphasized)::
displaying the known address in the identifiable transaction chain comprises displaying a visual icon of the known address.  
	The recitation to displaying an address with a visual representation is an abstract idea that fall under “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited.  Therefore the limitation of claims 8 and 18 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 9, 10, and 19 recite the limitations (judicial exception emphasized):
9.1, 19.1, 20.7		storing the identifiable transaction chain in a cloud-based normative data storage database.  
10.1, 19.2, 20.8	accessing the cloud-based normative data storage database having normative data for the identifiable transaction chain, risk ratios, and recommendations;
10.2, 19.3, 20.9	comparing the identifying the known address of the identifiable addresses and the unidentifiable addresses to normative data for the identifiable transaction chain, risk ratios, and recommendations;
10.3, 19.4, 20.10	and based on the comparing, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage database.  
	Claims 9, 10, and 19 each recite limitations of independent claim 20 as they appear here, dependent from claims 1 and 11, respectively.  These last four limitations of claim 20 are not recited as part of independent claims 1 and 11, and are thus found here in the dependent claims.  

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 2 4, 5, 8-12, 14, 15, and 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2016/0300227 A1 (hereinafter “SUBHEDAR”) in view of U.S. Pre-Grant Publication US 2018/0018723 A1 (hereinafter “NAGLA”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

	Regarding claim(s) 1, 11, and 20, SUBHEDAR discloses:
1.1, 11.1, 20.1		receiving a request to search a crypto currency record, the crypto currency record comprising one or more of an address and a transaction;
[0019] Application Programmable Interfaces (APIs) provide programmatic communication between an SDN controller and either (i) specific applications or (ii) programmable network devices such as communication over Transaction Language-1 (TL-1) or Common Object Request Broker Architecture (CORBA) calls.
[0016] [T]he systems and methods can include a Software Defined Networking (SDN) application. . . .  In an exemplary embodiment, the systems and methods can de-anonymize crypto-currency, i.e., trace back the crypto currency to system originating/receiving the transaction, and correlate these events with monitoring of individuals mobility data and social media analysis.
1.2, 11.2, 20.2		automatically searching forward transactions and backwards transactions from the crypto currency record;
[0017] (disclosing automatically monitoring) The systems and methods can proactively monitor network traffic using decision trees, social media monitoring, sentiment analysis, and associated correlation with virtual currency. . . . Also, the systems and methods can continuously track past and current APTs [Advanced Persistent Threat] for continuous re-evaluation of the threat index for subscribed entities.
[0043], [0046] (disclosing searching forward transactions and backwards transactions from the cryptocurrency record as cited at 1.3 below).
1.3, 11.3, 20.3		determining transaction flows between a plurality of individuals and a plurality of services with identifiable addresses and unidentifiable addresses using the forward transactions and the backwards transactions from the crypto currency record;

[0043] In Fergal Reid and Martin Harrigan's "An Analysis of Anonymity in the Bitcoin System" (arxiv.org/pdf/1107.4524.pdf?origin=publication detail) it is shown that it is possible to track obfuscated Bitcoin (crypto-currency) transactions. For example, in FIG. 1.12, Reid and Harrigan propose creating a graph of sub-networks for tracking obfuscated bitcoin transactions. Specifically, every Bitcoin transaction becomes an integral part of a transaction block and carries with it a trace.
	at [0044], [0046] (disclosing the searching of forwards and backwards transactions as embodied in the system of SUBHEDAR; searching “forwards” involves tracing forward through a “Bitcoin tumbler”):
[0044] Detecting a pattern is a formidable task and with Bitcoin tumbler, the problem becomes manifold complex. However, the system 10 can exploit several factors in favor of identifying such a pattern as follows. First, any Bitcoin address that has sustained transactions over a significant period has a low probability of malicious behavior.
[0046] (disclosing forward and backward transactions as part of an automatic transaction flow analysis of a cryptocurrency record, the record comprising an address and transaction) Referring to FIG. 5, in an exemplary embodiment, a block diagram illustrates a modular view of a decision graph 300 used to analyze crypto or virtual currency transactions. In the system 10, an application 310 can perform Internet traffic flow analysis, de-anonymize crypto-currency (trace back the crypto currency to system originating/receiving the transaction), and correlate those events with monitoring of individuals mobility data and social media analysis exploiting the behavior pattern mentioned above.
[0046] (cont.) (disclosing identifying transactions for a plurality of individuals and services based on addresses in the cryptocurrency record) For example, in the decision graph 300, there is purchase activity such as for bots, zombies, etc. (step 312) with purchase activity characteristics (step 314) (e.g., global, distributed scale or centralized). This activity can be in various different areas--financial, retail, banking, government, etc. (step 316). There can be one or more attack triggers (step 318) which can be detected by the application 310, as well as detecting crypto-current disbursements (step 320). The results are then fed to an analytical engine that constructs a decision tree.
1.4, 11.4, 20.4		identifying an known address of the identifiable addresses and the unidentifiable addresses using identifiable information;
1.5, 11.5, 20.5		removing irrelevant individuals and services of the plurality of individuals and the plurality of services based on the known address;
[0044] (disclosing identifiable information for identifying ransomware versus non-ransomware addresses such that non-ransomware addresses can be excluded from the graph analysis) Detecting a pattern is a formidable task and with Bitcoin tumbler, the problem becomes manifold complex. However, the system 10 can exploit several factors in favor of identifying such a pattern as follows. First, any Bitcoin address that has sustained transactions over a significant period has a low probability of malicious behavior. Similarly, Bitcoin address that matches IP (or a group of IP) consistently over a period can also be sifted out as legitimate. Ransomware attack behavior is well documented and unsurprisingly typical. Transactions occur in short bursts, showing a lot of activity at the time of the attack. Ransom payments may be shredded and disbursed at random intervals to cover up any obvious signs of connection to the attack.
[0048] Specifically, the APT [Advanced Persistent Threat] prediction and mitigation process 400 works in relation to identified entities, i.e. the one or more subscribed entities. These can be companies, enterprises, organizations, governments, individuals, etc. That is anyone or thing with computing resources that could come under attack. The events or triggers are related to the one or more subscribed entities, and can be any information that would relate to a potential APT attack to one of the one or more subscribed entities. Again, the events or triggers are determined from the ongoing monitoring, such as through the data collection 22, the gateways 30, and the data analytics 32.
1.6, 11.6, 20.6		and displaying the known address in an identifiable transaction chain using the identifiable addresses and the unidentifiable addresses.
	SUBHEADAR at [0046] (disclosing as cited above the “decision graph” as a display of the tracing of the cryptocurrency system; the identifiable transaction chain is the identifiable chain that can be traced back via the decision graph):
a block diagram illustrates a modular view of a decision graph 300 used to analyze crypto or virtual currency transactions. . . . In the system 10, an application 310 can perform Internet traffic flow analysis, de-anonymize crypto-currency (trace back the crypto currency to system originating/receiving the transaction).
20.7		storing the identifiable transaction chain in a cloud-based normative data storage database.
	SUBHEDAR at [0021] (disclosing the cloud based storage database as a system, application, and controller implemented on one or more servers in a cloud based implementation):
[0021] For example, in one exemplary embodiment, the system 10 is an SDN application operating on or in communication with an SDN controller. In another exemplary embodiment, the system 10 is implemented in the hub controller 20 which may be implemented on one or more servers or in a cloud-based implementation. In another exemplary embodiment, the some or all of various functional/logical components 22, 24, 26, 28, 30, 32 may be integrated in the SDN controller or the hub controller 20.
	SUBHEDAR at [0049] (disclosing the normative data stored as part of the implementation of the cloud-based storage system, where the normative data is the “weighted average” data):
[0049] The threat index can be a weighted average of the events or triggers including virtual currency transaction events and sentiment on social media, blogs, and news feeds. The analyzing and correlating can be part of a decision tree determination where each new trigger or event is analyzed to adjust the determined likelihood--either to reduce or increase the determined likelihood.
20.8		accessing the cloud-based normative data storage database having normative data for the identifiable transaction chain, risk ratios, and recommendations;
20.9		comparing the identifying the known address of the identifiable addresses and the unidentifiable addresses to normative data for the identifiable transaction chain, risk ratios, and recommendations;
The policy/rules 26 include rule sets 38, policies 40, and a policy database 42. Generally, the policy/rules 26 are used by the hub controller 20 to process and correlate various events (from the data collection 22, the gateways 30, and the data analytics 32) for performing APT [Advanced Persistent Threat] prediction and mitigation. The business applications 28 include an APT prediction and mitigation module 44 which provides the decision tree analysis and prediction. In an exemplary embodiment, the business applications 28 are SDN applications. The gateways 30 include, for example, a social gateway 46, an enterprise gateway 48, a cloud gateway 50, etc. The gateways 30 are configured to monitor various activity as described herein and provide detected activity, relative to a subscribed entity, to the hub controller 20.
[0049] The threat index can be a weighted average of the events or triggers including virtual currency transaction events and sentiment on social media, blogs, and news feeds. The analyzing and correlating can be part of a decision tree determination where each new trigger or event is analyzed to adjust the determined likelihood--either to reduce or increase the determined likelihood.
20.10		and based on the comparing, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage database.
[0049] The APT [Advanced Persistent Threat] prediction and mitigation process 400 includes analyzing the events to determine a likelihood of an attack on a specific subscribed entity of the one or more subscribed entities (step 404) and causing mitigation of the attack based on the determined likelihood, wherein the mitigation comprises one or more actions in the network relative to the specific subscribed entity (step 406). The determined likelihood can be reflected by a threat index which reflects a probability of the attack on the specific entity based on the analyzing and correlating of the related events or triggers. The threat index can be a weighted average of the events or triggers including virtual currency transaction events and sentiment on social media, blogs, and news feeds. The analyzing and correlating can be part of a decision tree determination where each new trigger or event is analyzed to adjust the determined likelihood--either to reduce or increase the determined likelihood.
	However, SUBHEDAR does not explicitly disclose the steps of: receiving a request to search; storing [the data] of the identifiable transaction chain; or accessing the cloud-based storage database.  In other words, SUBHEDAR discloses each of the cryptocurrency record, the identifiable transaction chain, and the cloud-based normative data storage system, but 
	NAGLA discloses the steps of receiving a request to search; storing the cloud based data; and accessing the cloud based storage database:
1.1, 11.1, 20.1		receiving a request to search a [blockchain] record, the [blockchain] record comprising one or more of an address and a transaction;
[0069] In some embodiments, the vehicle marketplace engine is configured to receive a vehicle search request with a set of parameters and identify the vehicle record based on the vehicle search request by comparing the set of parameters to the vehicle data of the vehicle record.
[0138] The applications can be configured to receive a vehicle search request with a set of parameters and identify the vehicle record based on the vehicle search request by comparing the set of parameters to the vehicle data of the vehicle record.
[0090] In some embodiments, distributed ledgers are utilized and the ledger entries are adapted to have various linkages to one another such that the integrity of the ledger entries can be reinforced and/or validated. For example, the linkages may include hashes computed based on prior entries in the ledger, which may be utilized to determine whether a ledger entry is a fraudulent entry by reviewing the correctness of the hash based on performing the hash on information stored on prior entries.
[0092] For example, a blockchain ledger may be distributed across entities 102, 104, 106, 108, 110, and 112 and used to track information relating to various vehicle assets, obligations, contracts, documents, etc. The blockchain ledger may have entries linked to one another using cryptographic vehicle records, and entries in the blockchain may be ordered, time stamped, and/or associated with metadata such that the blockchain is designed for protection against "double" transfers and unauthorized modification of ledger entries.
20.7		storing the identifiable transaction chain in a cloud-based normative data storage database.
[0043] In some embodiments, an application tool can be generated for use with the system, the application tool configured for conducting automated confirmation information stored on one or more records using information extracted from the distributed ledger.
[0106] The information for the vehicle (and transaction relating to the vehicle) can be stored on different blocks and the interface unit 310 is able to retrieve vehicle information from all of the blocks making up the vehicle record, and present it in a readable manner. The interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains.
[0208] The node 300 may involve one or more units being provided through various computing embodiments, such as using a combination of hardware, software, and/or embedded firmware. . . . [T]he system may be provided by distributed resources (e.g., through a "cloud computing" implementation). The vehicle record node 300 may be comprised of units, including an information extraction unit 302, a cryptography unit 304, a block tracking unit 306, a blockchain rules engine 308, a blockchain database 316, a storage 320 and a blockchain storage 322.
20.8		accessing the cloud-based normative data storage database having normative data for the identifiable transaction chain, risk ratios, and recommendations;
[0107] Service and accident history information is valuable when selling used cars. A prospective buyer may send a request to the owner, or be granted permission by the owner without sending the request, to access and view the blocks defining the vehicle record (or a portion thereof) for the vehicle. When a request is made using the interface unit 310 to the platform 300, the request may be sent to the owner and the request can be viewable by the owner using another interface unit 310.
	The invention of SUBHEDAR is to a prediction system that involves continuously monitoring the flow of transactions, specifically by tracing transactions as they appear forwards and backwards on a blockchain, to produce a graph of such transactions.  The tracing back of the cryptocurrency record involves distinguishing between addresses of individuals and services that are not ransomware actors from those addresses that are of the subscribed entities to the prediction service, and further from those of malicious or ransomware actors.  SUBHEDAR explicitly discloses tracing the “forwards transactions” as in tracing transactions forward from See ¶ [0044] (cited at 1.3).  Identifying and distinguishing the addresses is done by identifying patterns and behavior in those addresses, with data already collected from the prediction system, and furthermore by monitoring the behavior and internet traffic that identifies the addresses.  
	The prediction system of SUBHEDAR involves an application operating on a controller, which is implemented on a cloud-based server; i.e. in at least one embodiment, the produced graph and prediction model are stored on cloud based services.  The system ultimately arrives at a recommendation: “[t]he analyzing and correlating can be part of a decision tree determination where each new trigger or event is analyzed to adjust the determined likelihood--either to reduce or increase the determined likelihood.”  Normative data and risk values are disclosed as “the threat index can be a weighted average of the events or triggers including virtual currency transaction events.”
	SUBHEDAR further discloses the step of removing irrelevant individuals and services.  The scope of this phrase is indefinite under either of claims 1, 11, or 20, as discussed above at the 35 U.S.C. 112(b) section.  The disclosure of SUBHEDAR involves producing a graph based on the tracing of the cryptocurrency records, where the tracing involves distinguishing between malicious and non-malicious addresses.  Addresses that are not a threat do not factor into the prediction system.  Therefore under the interpretation that the removing is to remove from the graph analysis “transaction paths that are not directly relevant to an actionable investigation” (Specification at ¶ 50), SUBHEDAR explicitly discloses this step.
	In addition to the computer system disclosed by SUBHEDAR, the present claims recite the steps of receiving, displaying, storing, accessing, and comparing.  SUBHEDAR discloses the step of displaying by producing the decision tree and graph as the displaying step, and the step of comparing in performing the decision tree analysis.  While SUBHEDAR discloses the application module for receiving client requests, and the cloud storage system for storing and accessing the decision graph, SUBHEDAR does not disclose these steps as recited in the present claims.  Thus, SUBHEDAR does not explicitly disclose executing the steps of receiving a request, storing, or accessing, because the disclosure of SUBHEDAR is to the prediction system and not to steps for implementing the prediction system, as recited at the present claims.   
	The system of NAGLA involves steps for a user to search a ledger for stored records on a blockchain, store information in the blockchain record for retrieval, and access the storage of the blockchain record for retrieval.  The storage of data is disclosed on an embodiment that involves storing data over distributed resources, or cloud computing.  The system of NAGLA is analogous art to SUBHEDAR in that it involves the searching and tracing of transactions; in NAGLA the transactions are blocks added to vehicle records stored on a blockchain, such that the records can be searched and accessed to prevent fraud.
	NAGLA illustrates that the recited steps are involved in a computer system that implements receiving a request to search a blockchain record, and storing the resulting data, such that the results can be accessed by the user.  SUBHEDAR discloses the “how” and the architecture of the present claims, and NAGLA discloses the steps as implemented on a computer system utilizing a blockchain record.  Viewing the disclosure of the system of SUBHEDAR and in view of the implementation of the steps of NAGLA, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the system of SUBHEDAR could receive a client request through its API to automatically search the cryptocurrency record and trace the transactions, such that the resulting graph is stored as part of the cloud implementation and then accessed from the cloud storage.


	Regarding claim(s) 2 and 12, SUBHEDAR discloses
		The method as recited in claim 1, wherein the crypto currency record further comprises one or more of:
2.1		a time stamp, a value amount being transacted, a list of one or more senders of funds for the value amount being transacted, and a list of one or more receivers of funds for the value amount being transacted.
[0046] Referring to FIG. 5, in an exemplary embodiment, a block diagram illustrates a modular view of a decision graph 300 used to analyze crypto or virtual currency transactions. . . . In the system 10, an application 310 can perform Internet traffic flow analysis, de-anonymize crypto-currency (trace back the crypto currency to system originating/receiving the transaction).
 specifically searches a cryptocurrency record sharing those attributes of the BitCoin blockchain, to arrive at the recitation of the present claims.  Therefore claims 2 and 12 are rendered obvious by SUBHEDAR in view of NAGLA

	Regarding claim(s) 4 and 14, and dependent 5 and 15, SUBHEDAR discloses:
		wherein the identifiable information comprises:
4.1		an Internet location indicating where at least one of the address and the transaction is associated.
	SUBHEDAR at [0044] (disclosing IP or Internet Protocol addresses as the “Internet location”):
[0044] First, any Bitcoin address that has sustained transactions over a significant period has a low probability of malicious behavior. Similarly, Bitcoin address that 
		The method as recited in claim 4, wherein the Internet location indicating where at least one of the address and the transaction is associated comprises one or more of:
5.1		data identifying general website data, data identifying a social media website, and data identifying a dark web market where at least one of the address and the transaction is associated.
[0044] (cont.) Ransomware attack behavior is well documented and unsurprisingly typical. Transactions occur in short bursts, showing a lot of activity at the time of the attack. Ransom payments may be shredded and disbursed at random intervals to cover up any obvious signs of connection to the attack. However, there is an inherent lack of trust that can be exploited. This lack of a trust ensures that payment is received `soon-after` the attack, if not immediate. Finally, a successful robbery spurs another one with a high probability of repeat behavior. 
[0048] The APT prediction and mitigation process 400 can receive input from 1) a social media, enterprise gateway to gather Internet sentiment, 2) a cloud gateway to monitor and capture virtual currency transactions, 3) dig data storage for historical event and trend analysis, and 4) decision tree and Data Analytics for threat index (TI) calculation.
	SUBHEDAR discloses the IP address as identifiable information for an address associated with a transaction, where that address is associated with data indicative of a “ransomware attack behavior.”  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain monitoring system of SUBHEDAR in view of NAGLA as disclosed at independent claims 1 and 11, such that the system includes data associated with web sites, social media websites, and ransomware or dark web market attacks, to arrive at the recitation of the present claims.  Therefore claims 4, 5, 14, and 15, are rendered obvious by SUBHEDAR in view of NAGLA.

	Regarding claim(s) 8 and 18, SUBHEDAR discloses:
		The method as recited in claim 1, wherein the displaying the known address in the identifiable transaction chain comprises:
8.1		displaying a visual icon of the known address.
[0046] (disclosing as cited above the “decision graph” as a display of the tracing of the cryptocurrency system”) Referring to FIG. 5, in an exemplary embodiment, a block diagram illustrates a modular view of a decision graph 300 used to analyze crypto or virtual currency transactions. . . . In the system 10, an application 310 can perform Internet traffic flow analysis, de-anonymize crypto-currency (trace back the crypto currency to system originating/receiving the transaction).
	SUBHEDAR discloses the display of the visual icon of the known address as a modular view of a decision graph.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain monitoring system of SUBHEDAR in view of NAGLA as disclosed at independent claims 1 and 11, such that the system displays the known address as a visual icon in the form of a graph, to arrive at the recitation of the present claims.  Therefore claims 8 and 18 are rendered obvious by SUBHEDAR in view of NAGLA.

	Regarding claim(s) 9, 10, and 19, SUBHEDAR discloses:
9.1, 19.1	storing the identifiable transaction chain in a cloud-based normative data storage database.  
	See SUBHEDAR (disclosing as cited in independent claim rejection at 20.7, above).
10.1, 19.2	accessing the cloud-based normative data storage database having normative data for the identifiable transaction chain, risk ratios, and recommendations;
See SUBHEDAR (disclosing as cited in independent claim rejection at 20.8, above)
10.2		comparing the identifying the known address of the identifiable addresses and the unidentifiable addresses to normative data for the identifiable transaction chain, risk ratios, and recommendations;
	See SUBHEDAR (disclosing as cited in independent claim rejection at 20.9, above);
10.3		and based on the comparing, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage database.  
	See SUBHEDAR disclosing as in independent claim 20 at 20.10, above).
	The claim limitations commensurate in scope and identical in language to the enumerated limitations 20.7-20.10, as in the rejection of independent claims 1, 11, and 20.  Thus, that analysis will not be repeated here.  Therefore by the rationale presented in the rejection of independent claim 20, claims 9, 10, and 19 are rejected by SUBHEDAR in view of NAGLA.

	Claims 3, 6, 7, 13, 16, and 17,  are rejected under 35 U.S.C. 103 as being unpatentable over SUBHEDAR in view of NAGLA and further in view of U.S. Pre-Grant Publication US 2017/0132636 A1 (hereinafter “CALDERA”).  

	Regarding claim(s) 3 and 13, SUBHEDAR discloses:
		The method as recited in claim 1, wherein the identifiable information comprises one or more of:
3.1		identification data about at least one of an owner and an operator of a payment address, a cluster identifier associated with one or more addresses, identification data of a payment service associated with an address, identification data of one or more of a gambling site and service, identification data of an anonymization service, identification data of a crypto currency retailer, identification data of one or more of an address and transaction that is being researched by another investigator, identification data of a potential criminal actor, and identification data of an online account associated with one or more of an address and a transaction.
[0046] Referring to FIG. 5, in an exemplary embodiment, a block diagram illustrates a modular view of a decision graph 300 used to analyze crypto or virtual currency transactions. In the system 10, an application 310 can perform Internet traffic flow analysis, de-anonymize crypto-currency (trace back the crypto currency to system originating/receiving the transaction), and correlate those events with monitoring of individuals mobility data and social media analysis exploiting the behavior pattern mentioned above.
[0044] Similarly, Bitcoin address that matches IP (or a group of IP) consistently over a period can also be sifted out as legitimate. Ransomware attack behavior is well documented and unsurprisingly typical. Transactions occur in short bursts, showing a lot of activity at the time of the attack. Ransom payments may be shredded and disbursed at random intervals to cover up any obvious signs of connection to the attack. However, there is an inherent lack of trust that can be exploited. This lack of a trust ensures that payment is received `soon-after` the attack, if not immediate. Finally, a successful robbery spurs another one with a high probability of repeat behavior. 
[0045] Some people shy away from using tumbler due to trust (fear of not getting money back). While using a tumbler, money is going to the same place eventually. It is possible to track the path where other transactions are going by sending in a `fingerprint` Bitcoin through the tumbler that can leach on to other `illicit` transactions. Also, there are a limited number of sites that offer crypto-currency laundering services and limited avenues for the attacker to spend Bitcoins finally. Further, the system 10 can include monitoring social media, forums for boasts or references to the attack.
	SUBHEDAR discloses the identifiable information as at independent claims 1 and 11, where the identifiable information includes the owner and operator of a payment address or a cryptocurrency retailer (tracing the IP address related to a plurality of goods and services); each of these embodiments also includes an account associated with the transaction and the address (as disclosed by tracing method and graph).  	SUBEHEDAR further discloses tracing transactions 
	While SUBHEDAR does not explicitly disclose where the identifiable information is that of a gambling site or research by another investigator, it would be obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention, when viewing SUBHEDAR, that where SUBHEDAR discloses identifying social media data and internet behavior, that this could also include gambling sites; and moreover, that if a malignant actor is begin investigated, this is only one more attribute associated with the system of the present invention, that neither takes away or adds anything unpredictable to the invention itself except to recite another attribute. 

	However, SUBHEDAR in view of NAGLA do not explicitly disclose using a cluster identifier associated with one or more addresses, identification data of a payment service associated with an address, identification data of one or more of a gambling site and service, . . . identification data of one or more of an address and transaction that is being researched by another investigator.
	CALDERA discloses using a cluster identifier, namely: 
		wherein the identifiable information comprises one or more of:
3.1		[. . .] a cluster identifier associated with one or more addresses, identification data of a payment service associated with an address [. . .].
[0037] The computerized cryptocurrency analysis tool may also include automated summary routine for flagging a first transaction in the identified cluster as potentially associated with at fraud and/or money-laundering upon at least one of: (a) determining at least one of the transaction data items in the cluster of 
[0069] Embodiments of the current disclosure identify "clusters" of Bitcoin (or other currency) addresses. Clusters show transactions as statistically related through analysis of the available data associated with them, thus showing that the transactions involving those Bitcoins are related. Since transactors at exchanges make the trades, the "clusters" show that the actors and actions are related to one another, for example, monitoring of metadata from transactions (txn), KYC activities and related Blockchain data. 
	CALDERA is analogous art to SUBHEDAR, NAGLA, and the present application in that it involves a system for assessing cryptocurrency transactions to determine fraudulent payments.  Similar to SUBHEDAR and NAGLA, CALDERA searches a cryptocurrency (blockchain) record and monitors the metadata of the associated transactions to determine parties involved.  CALDERA specifically discloses identifying “clusters” where the clusters are statistically related to the analysis of the associated data.  Thus, CALDERA discloses the use of a cluster identifier, as recited at the present claims.
	Where the cryptocurrency tracing system of SUBHEDAR discloses the identifiable information, and where CALDERA discloses the cluster identification analysis of the cryptocurrency transaction record; it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the blockchain monitoring system of SUBHEDAR in view of NAGLA at independent claims 1 and 11, to further include the cluster identifier of CALDERA, to arrive at the invention of the present claims.  Therefore claims 3 and 13 are rendered obvious by SUBHEDAR in view of NAGLA and further in view of CALDERA.

	Regarding claim(s) 6 and 16, SUBHEDAR discloses: 
		wherein the automatically searching the forward transactions and the backwards transactions from the crypto currency record comprises
automatically searching the forward transactions and the backwards transactions.
[0046] (disclosing as at independent claims 1 and 11, forward and backward transactions as part of an automatic transaction flow analysis of a cryptocurrency record, the record comprising an address and transaction).
	SUBHEDAR in view of NAGLA do not explicitly disclose a transaction restriction, the transaction restriction reducing computing power.
	However, CALDERA discloses those elements not disclosed by SUBHEDAR, namely:
6.1		a transaction restriction, the transaction restriction reducing computing power [. . .].
[0161] Typically, policy-based systems are by definition always correct, as they are just following the policy. For anti -fraud and general risk analysis, the policies can cause too many manual review transactions that are likely low risk. One way to reduce the manual review transactions is by making the policies more specific, for example, adding exclusions to the policy definitions, but this approach is proven to make the system much more complex to operate and to configure, and effectively slower, reducing the chances to make the evaluation of risk in real-time. 
[0163] In addition, when policies become too specific to a particular threat model, the system tends to miss variations of these scenarios or new scenarios altogether, increasing the chances of false negatives.
[0165] Furthermore in e-commerce transactions the amount of data available for verifying the identity of the consumer is not sufficient. Third party databases usually require information like social security numbers, date of birth to increase the accuracy of data match. So the absence of a match in these databases it is usually not a good indicator of fraud. Instead a positive match is useful in lowering risk when it happens. Applying identity verification to all ecommerce transactions would be then cost prohibitive and impractical to online merchants, instead through embodiments of the current disclosure, fraud analysts can cost-effectively use these third party databases focusing on the positive matches.
 utilizes the transaction policy system of CALDERA, to arrive at the recitation of the present claims.  Therefore claims 6 and 16 are rendered obvious by SUBHEDAR in view of NAGLA and further in view of CALDERA.

	Regarding claim(s) 7 and 17 CALDERA discloses:
7.1		the transaction restriction is at least one of a number of transactions, a time period, and a transaction value range.
[0028] In a detailed embodiment, the browser fingerprint may include at least one of a user agent, a screen resolution, a software plug-in, a time zone, a system language, whether Java is enabled, whether cookies are enabled, a site visited, and an IP address.
[0037] The computerized cryptocurrency analysis tool may also include automated summary routine for flagging a first transaction in the identified cluster as potentially associated with at fraud and/or money-laundering upon at and a transaction cryptocurrency amount is over a predetermined threshold, (c) determining that at least one of the transaction data items in the cluster of related transactions is contained on a suspicious list and a number of connections between the cluster of related transactions is over a predetermined threshold, and (d) determining that at least one of the transaction data items in the cluster of related transactions is contained on a suspicious list and a number of cryptocurrency transfers associated with the cluster of related transactions is over a predetermined threshold.
[0072] In some cases, a computerized anti-money-laundering payment system may comprise software for analyzing transaction data that can identify closely related payments tabulate the amounts of transfers in a cluster of closely related payments, so that if the transfers exceed a preset limit, the system issues a warning. . . . Also, if the system detects association with a suspect entity, the breadth of the co-related items looked at is expanded by an additional number, and if that results in more suspicious connection, a transaction is rejected and sent for manual review.
[0077] In some exemplary embodiments, transaction assessment and/or authentication systems and methods may be configured to collect information associated with a user of a payment instrument and/or to compare such newly collected information with previously collected information. . . . Some exemplary embodiments may be configured to maintain all or part of the information related to users' transactions over time, which may increase the level of trust in an identity matching scheme
	CALDERA further discloses that its automated transaction policy system evaluates transactions for the number of connections with a cluster of related transactions (number); for the number of transfers over a predetermined threshold or the amount of transfers of closely related payments (number over a time period); and for whether the amount is over a predetermined threshold (value of transactions).  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain monitoring system of SUBHEDAR in view of NAGLA as disclosed at independent claims 1 and 11, and in view of CALDERA at claim 6, such that the transaction policy system number, time period, and value of transactions, to arrive at the recitation of the present claims.  Therefore claims 7 and 17 are rendered obvious by SUBHEDAR in view of NAGLA and further in view of CALDERA.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ANDRADE US 20180240107 A1 [0116] The legal identities of owners of individual currency addresses are stored in the client information database. For those transactions suspected of illegal activities, identities of their associated senders and receivers will be extracted from the client information database by tracing with the currency addresses of the senders and receivers. Subsequently, the suspicious activities and the associated client information will be reported to government agencies with respect to the regulations and laws in the associated countries; [0117] The legal identities of owners for individual currency addresses are stored in the client information database. This fulfills the ""know-your-customer"" regulatory requirement. This allows the system to be used as a payment system for commercial activities; [0118] The legal identities of owners for individual currency addresses are stored in the client information database. However, such information is not accessible to the public, in order to maintain the pseudonymous property of the cryptography-based electronic money (201) and its transaction network (202)[.] . . . [0354] With the present invention, an amount of coins owned by a valid registered user is completely traceable and trackable by the central governing body through analyzing the transaction records in the transactions database (413). Besides the 
BRAMA US 20160217436 A1 [0009] While systems for "track and trace", and methods to authenticate an item exist, they use centralized registries and authentication of items in centralized methods, many times involving a lot of manual steps, identification of all parties such systems are not optimized and have high costs. The result is that fake items and fraud puts huge burden on industries that rely on authenticity, validity and tracking of complex supply and distribution chains. Non limiting examples include medicines, medical devices, designer items, controlled substances and many other physical items used in industrial systems, "Internet of things" capable devices, and other cases where there is a need to track chain of transactions for item or system with many items, without identifying each party of the chain to a central registry.
SYLVESTER, II US 20190196899 A1 [0064] In an example, setting optimization models 182 may detect that a particular merchant system (e.g., merchant A system 102A) could increase an overall number of completed transactions by allowing cross-border transactions, by accepting additional payment options, and/or by providing one or more 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.L.L./Examiner, Art Unit 3685
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685